DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judd et al. (GB1001804) [hereinafter Judd].
Judd discloses a packaging product (Fig. 12) which includes superimposed upper and lower honeycomb layers (honeycomb layers 401 and 402) extending between a pair of flexible side members (side members 403 and 404).
Regarding claim 2, Judd discloses each honeycomb layer comprising a plurality of flexible strips arranged face-to-face and attached to each other at a series of attachment locations spaced lengthwise of the flexible strips (Fig. 3; page 2, lines 46-55).
Regarding claim 3, Judd discloses the attachment locations which are spaced lengthwise of each flexible strip alternate between opposite faces thereof (Fig. 3).
Regarding claim 4, Judd discloses the attachment locations and the spaces there-between are of substantially equal length (Fig. 3).

Regarding claim 6, Judd discloses the flexible strips are formed of paper (page 2, lines 46-50).
Regarding claim 8, Judd discloses each honeycomb layer being expandable perpendicular to the lengthwise direction to form an open cellular structure (Figs. 3 and 12; page 1, lines 19-26).
Regarding claim 9, Judd discloses a gap between the two honeycomb layers (Fig. 12, honeycomb layers 401 and 402).
Regarding claim 10, Judd discloses each honeycomb layer comprising an array of cells (Figs. 3 and 12).
Regarding claim 11, Judd discloses the cells are open at opposite upper and lower faces of the respective honeycomb layer (Figs. 3 and 12).
Regarding claim 13, Judd discloses each honeycomb layer comprising an array of hexagonal cells (Figs. 3 and 12; page 2, lines 89-91).
Regarding claim 15, Judd discloses the flexible side members each comprise a flat strip (Fig. 12, side members 403 and 404).
Regarding claims 17 and 18, the limitations “a generally planar item is inserted between the honeycomb layers” and “the generally planar item is a surfboard” recite a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all . 

Claims 1-6, 8-11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler et al. (US 3,044,679) [hereinafter Wheeler].
Wheeler discloses a packaging product (Figs. 4-6) which includes superimposed upper and lower honeycomb layers (honeycomb layers 20) extending between a pair of flexible side members (side members 12 and 14; or side members 19).
Regarding claim 2, Wheeler discloses each honeycomb layer comprising a plurality of flexible strips arranged face-to-face and attached to each other at a series of attachment locations spaced lengthwise of the flexible strips (Figs. 5-6; col. 2, lines 7-15).
Regarding claim 3, Wheeler discloses the attachment locations which are spaced lengthwise of each flexible strip alternate between opposite faces thereof (Figs. 5-6).
Regarding claim 4, Wheeler discloses the attachment locations and the spaces there-between are of substantially equal length (Figs. 5-6).
Regarding claim 5, Wheeler discloses outermost strips at opposite edges of each honeycomb layer are attached to respective flexible side members (Fig. 6; col. 2, lines 59-70).

Regarding claim 8, Wheeler discloses each honeycomb layer being expandable perpendicular to the lengthwise direction to form an open cellular structure (Figs. 4-6).
Regarding claim 9, Wheeler discloses a gap between the two honeycomb layers (Fig. 6, honeycomb layers 20).
Regarding claim 10, Wheeler discloses each honeycomb layer comprising an array of cells (Figs. 4-6; col. 2, lines 1-4).
Regarding claim 11, Wheeler discloses the cells are open at opposite upper and lower faces of the respective honeycomb layer (Figs. 5-6, cells 21).
Regarding claim 13, Wheeler discloses each honeycomb layer comprising an array of hexagonal cells (col. 2, lines 1-3).
Regarding claim 15, Wheeler discloses the flexible side members each comprise a flat strip (Fig. 6, side members 12 and 14).
Regarding claims 17 and 18, the limitations “a generally planar item is inserted between the honeycomb layers” and “the generally planar item is a surfboard” recite a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either Judd or Wheeler in view of Jaegers et al. (US 5,540,972) [hereinafter Jaegers].
Judd and Wheeler both fail to specifically teach the flexible paper strips being from 100 to 200 gsm, the cells having a maximum transverse dimension of 10 to 20 mm, and each honeycomb layer having a thickness of 10 to 50 mm.
Jaeger teaches that it is well known in the packaging art to have a honeycomb layer having a thickness that can vary from 6 mm to 100 mm, which includes the claimed range of 10 to 50 mm, and to have the widths of the cells of the honeycomb layer varying from 6 mm to 25mm, which includes the claimed range of 10 to 20 mm, (col. 4, lines 47-58), and to have the paper strips of the honeycomb layer being constructed from unbleached kraft or recycled fibers, which have a basis weight that falls within 100 to 200 gsm, (col. 4, lines 59-67) for the purpose of providing a lightweight yet sufficiently strong material which effectively cushions against multiple impacts and provides improved package protection (col. 3, lines 20-30).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over either Judd or Wheeler in view of Straub et al. (US 2,020,339) [hereinafter Straub].
Judd and Wheeler both fail to disclose the outer faces of the flexible side members carrying printed matter.
Straub teaches that it is well known in the packaging art to include printed matter on the outside of the package for the purpose of displaying trademarks, ornamental designs, directions, or advertising matter (page 2, lines 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer faces of the side members in either Judd or Wheeler to carry printed matter as suggested by Straub in order to display trademarks, ornamental designs, directions, or advertising matter, if so desired.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781